              Case 1:17-cr-00012-KPF Document 6 Filed 04/20/20 Page 1 of 1



Probation Form No. 35                                    Report and Order Terminating Probation /
(1/92)                                                                         Supervised Release
                                                                 Prior to Original Expiration Date

                                UNITED STATES DISTRICT COURT
                                           for the
                               SOUTHERN DISTRICT OF NEW YORK


         UNITED STATES OF AMERICA

                          v.                           Docket No. 0208 1:17CR00012

                    Kenneth W. Kemp


       On September 02, 2016, the above named was placed on Supervised Release for a period
of 60 months. He has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that Kenneth W. Kemp be
discharged from Supervised Release.


                                                       Respectfully submitted,


                                                by
                                                       Zondra Jackson
                                                       U.S. Probation Officer




                                      ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

           Date this     17th          day of        April                               , 20 20     .




                                                             Honorable Katherine Polk Failla
                                                             U.S. District Judge
